Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 1/24/2022. 
The following is the status of claims: 
Claims 1, 9, and 16 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 1/24/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 9 and 16, the claimed features in
independent claim 1 (and substantially similar independent claims 1, 9 and 16):


“receiving an input query;
processing the input query to extract an action identifier;

identifying one or more nodes within a knowledge graph that include the


identifying one or more relationship edges for the one or more identified
nodes;

in response to more than one identified node being found, creating a
custom clarification statement based on that incorporates information from the one
or more identified relationship edges and the one or more identified nodes; and

in response to the more than one identified node corresponding to the input
query having been found, storing the input query together with a set of relevant
nodes based on the more than one identified node at in a query database such
that a subsequent query can access the more than one identified node without a
need for performing a full traversal of the set of identified nodes.”;


in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Brown et al., US Pub. No. 2019/0042988, teaches an omni-channel, intelligent, proactive virtual agent system and method of use are provided by which a user may engage in a conversation with the agent to interact with structured and unstructured data of an enterprise that is stored in a domain-specific world model for the enterprise; 

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 12/4/2019, with particular attention to paragraphs 0066-0069; and the examiner also found figures 3 and 4B helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/2/2022